Citation Nr: 1103743	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to January 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  See September 
2003 SSA award letter.  As these records are potentially relevant 
to the matter at hand, they should be requested and, if 
available, associated with the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Once those records are obtained, the Veteran should be afforded 
another VA examination of his knees.  A December 2009 VA 
examination included an opinion as to direct service connection 
with regard to the right knee, but no opinion as to whether that 
knee is aggravated by the service-connected right ankle 
condition.  A March 2010 VA examination included an inadequate 
opinion as to the left knee because it did not consider the 
Veteran's report of injury in service or provide an opinion as to 
aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of his bilateral knee 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
made available to examiner for review 
in connection with the examination.  
The examiner should be informed that the 
Veteran's description of knee pain and 
injuries during and since service 
constitutes evidence of the claimed 
condition and should be discussed.  Any 
countervailing medical evidence in the 
record should also be addressed. 

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to the following:  

(a)Is it at least as likely as not that 
any currently diagnosed knee disability was 
incurred in or is otherwise related to 
service. 

(b) Is it at least as likely as not that 
the Veteran's service-connected right ankle 
disability aggravated any currently 
diagnosed right or left knee disability?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of right or left knee 
disability present (i.e., a baseline) 
before the onset of the aggravation.

Complete rationale for all opinions must be 
provided. 

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

